UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4230
JOSEPH BULLOCK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-98-133)

                  Submitted: September 28, 2001

                      Decided: October 17, 2001

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Remanded by unpublished per curiam opinion.


                             COUNSEL

Craig Weston Sampson, Richmond, Virginia, for Appellant. Kenneth
E. Melson, United States Attorney, Michael C. Wallace, Sr., Assistant
United States Attorney, G. Wingate Grant, Assistant United States
Attorney, Richmond, Virginia, for Appellee.
2                     UNITED STATES v. BULLOCK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Joseph Bullock appeals his guilty plea and sentence of 240 months’
imprisonment on February 29, 2000 for conspiring to distribute one
kilogram of heroin in violation of 21 U.S.C.A. §§ 846, 841 (West
1981 & Supp. 2001). In this appeal, Bullock argues the Government’s
failure to dismiss Count Two of his indictment, authorizing criminal
forfeiture of two automobiles,1 constitutes a breach of his plea agree-
ment that entitles him to withdraw his plea. For the following reasons,
we remand to the district court for further proceedings.

   Because Bullock failed to raise this error before the district court
at sentencing, he must demonstrate plain error in order to prevail on
appeal. United States v. Fant, 974 F.2d 559, 562 (4th Cir. 1992). Spe-
cifically, Bullock must show the breach was "‘so obvious and sub-
stantial that failure to notice and correct it affect[ed] the fairness,
integrity or public reputation of the judicial proceedings.’" United
States v. McQueen, 108 F.3d 64, 66 (4th Cir. 1997) (quoting Fant,
974 F.2d at 565). However, on appeal, the Government concedes at
least "technical error" in failing to move for dismissal of Count Two.
Because the Government’s failure to fulfill its obligations under a
plea agreement affects the fairness, integrity or public reputation of
judicial proceedings, we find Bullock has demonstrated plain error.
See McQueen, 108 F.3d at 66.

   Although we recognize the breach of Bullock’s plea agreement, the
parties disagree as to the proper remedy for that breach. Bullock con-
tends he is entitled to rescission of the plea agreement in its entirety,
rather than specific performance as the Government contends.
Accordingly, we remand to the district court for a determination as to
    1
   We note one of those automobiles, a 1994 Infiniti J-30, was the sub-
ject of a 1998 administrative forfeiture.
                        UNITED STATES v. BULLOCK                       3
                    2
the proper remedy. See United States v. Brown, 500 F.2d 375, 378
(4th Cir. 1974). Furthermore, while we grant Bullock’s motion to file
a supplemental pro se brief and have considered his claims, we find
them meritless.3 We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           REMANDED
  2
    As for Bullock’s ineffective assistance of counsel claims, we con-
clude that his claims are not conclusively established in the record on
appeal. Such claims should be raised in a 28 U.S.C. § 2255 motion. See
United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).
  3
    To the extent Bullock contends Apprendi v. New Jersey, 530 U.S. 466
(2000), renders 21 U.S.C.A. §§ 846, 841 (West 1999 & Supp. 2001)
unconstitutional, we find that claim unavailing. See United States v.
Cernobyl, 255 F.3d 1215, 1218-19 (10th Cir. 2001). Furthermore, we
note both that the indictment charges Bullock with conspiring to distrib-
ute at least one kilogram of heroin, and that he received a 240-month
sentence, indicating his sentence does not implicate Apprendi. See
United States v. Promise, 255 F.3d 150 (4th Cir. 2001) (en banc).